PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/931,332
Filing Date: 13 May 2020
Appellant(s): EXELON GENERATION COMPANY, LLC



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 5/6/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/6/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Summary of the Claimed Subject Matter (App. Br. 1-2)
Since Appellant provides support for the claimed inventions simply as “(See e.g., FIGS. 11A-12 and paragraphs 129-139)”, the Examiner is elaborating on the claimed subject matter.

    PNG
    media_image2.png
    445
    620
    media_image2.png
    Greyscale

Claim 11: An apparatus, comprising: a conductive base (1104) comprising one or more attachment elements (1105,1106), wherein the one or more attachment elements are configured to receive power (from 1101); a conductive member (1107) extending from a side (left side of 1104) of the conductive base, wherein the conductive member is configured to transfer the power to a load (not shown); and a non-conductive member (1108) extending from an opposite side (right side of 1104) of the conductive base, wherein the non-conductive member is configured to prevent backfeed of the power.
Claim 1: A method comprising: receiving (from 1101), via a conductive base (1104) comprising one or more attachment elements (1105,1106), power (1101); transferring via a conductive member (1107) extending from a side (left side of 1104) of the conductive base, the power to a load (not shown); and blocking, via a non-conductive member (1108) extending from an opposite side (right side of 1104) of the conductive base, at least a portion of the power from backfeeding to one or more of a source or a device (not shown).

English Translations (App. Br. 3-7)
MPEP 2120 (II) states:
Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents. MPEP 2120(II).
An Office action supplying a full text document and/or translation may be made final if the conditions described in MPEP § 706.07(a) . . . have been met.
Appellant has not provided any evidence showing that the first “machine” English translation (downloaded from USPTO’s Foreign Image and Text (FIT) database available through PE2E search, made of record in IFW dated 2/26/21, and on pages 33-37 of the attached appendix) does not accurately represent the underlying Korean publication’s contents of Kim, KR 20-0476098 Y1 (hereafter “Kim”).  Appellant has only argued that the first “machine” English translation is not enabling.
Despite Appellant not providing any evidence that the first “machine” English translation does not accurately represent the document’s contents, the Examiner provided a second “human” English language translation (translated for USPTO by contractor LinguaLinx Language Solutions, Inc., made of record in IFW with a date of 10/6/21, and on pages 11-27 of attached appendix).  The Examiner has confirmed that the translation is in fact translated by a human (made of record in IFW with a date of 12/29/21, and on pages 31-32 of attached appendix). 
The Office has not established that any translation or the combination of translations of Kim are enabling (App. Br. 5-7)
The question of whether the English translation is enabling is not the proper inquiry.  The inquiry is whether the entire teachings of underlying Korean Publication of Kim are enabling.  The grounds of rejection is over the underlying Korean Kim publication, and not just over the English translation of Kim.  Prior art is presumed to be operable/enabling. MPEP 2121.  “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability,” In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Appellant has not shown or even addressed whether the teachings of the underlying Korean publication of Kim are not enabling.
The Korean Intellectual Patent Office (KIPO) issued Kim after examination (see page 10 of the attached appendix).  Therefore, KIPO understood Kim and its teachings.  The burden is on Appellant to rebut the presumption of operability (which is the test for enablement) of the Korean publication of Kim, which Appellant has not even addressed.  Appellant has only argued that the quality of the first “machine” English translation, and then the quality of the second “human” English translation are each not enabling, and did not address lack of enablement for the underlying Korean publication of Kim.
Further, the Examiner is considered one of ordinary skill in the art.  The Examiner understands the teachings of Kim, and could apply its teachings without undue experimentation.  The Examiner considers Kim to be a simple mechanical invention that is readily understood.  Likewise, Appellant thought that their inventions were simple because of their brief one line summary of “(see e.g., FIGS 11A-12 and paragraphs 129-139)” as their concise explanation of the subject matter defined for each of the rejected independent claims (App. Br. 1-2).
Appellant has failed to consider that figures of Kim’s Korean publication in presenting their enablement argument.  “Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article.” MPEP 2121.04.  "Description for the purposes of anticipation can be by drawings alone as well as by words."  In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931).
The Examiner believes the claimed inventions of the instant application and the underlying Korean publication of Kim are each enabled.  However, based upon Appellant’s arguments, the Examiner questions whether Appellant’s inventions are truly enabled because of Appellant’s argument relating to whether Kim is enabled.  Since Appellant has argued that the teachings of Kim are not enabled, then the claims of the instant inventions, having the same elements and structural relations as the those claimed in the underlying Korean Kim publication, would similarly be not enabled.
The Office has not ensured that a human translation has been provided, as requested and required (App. Br. 7-8)
MPEP 2120 (II) states:
II. RELIANCE UPON ABSTRACTS AND FOREIGN LANGUAGE DOCUMENTS IN SUPPORT OF A REJECTION

. . . the underlying document should normally be used to support a rejection. . . If the document is in a language other than English and the examiner seeks to rely on that document, a translation must be obtained so that the record is clear as to the precise facts the examiner is relying upon in support of the rejection. . .

Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents. MPEP 2120(II).


MPEP 901.05(d) Translation:

. . . Examiners may also request human (written) translations of pertinent portions of references being considered for citation or already cited in applications. See MPEP § 901.06(a), STIC Services - Translations, and MPEP § 903.03, Availability of Foreign Patents.

Examiners may request human (written) translations at any point in the examination process, at the discretion of the individual examiner, but are encouraged to use . . . machine translations where possible in the early phases of examination. See MPEP § 2120. Examiners can request human (written) translations . . . by submitting an online request using the Translations Request Form available through STIC’s NPL website on the USPTO intranet.

Appellant has not provided any evidence showing that the first “machine” English translation does not accurately represent the underlying Korean publication Kim’s contents.  Appellant has only argued that the first “machine” English translation “was inadequate and non-enabling” (App. Br. 4).  The first “machine” English translation was accessed from USPTO’s Foreign Image and Text (FIT) database available through PE2E search; and not “a website” (App. Br. 3-4) as Appellant alleges.  This first “machine” English translation is made of record in IFW dated 2/26/21 and also included on page 33-37 of the attached appendix.
Despite Appellant not providing any evidence (e.g., a translation inconsistent with the machine translation) that the first “machine” English translation does not accurately represent the document’s contents, the Examiner requested a “human” English translation of Kim from the USPTO’s Scientific and Technical Information Center (STIC).  The Examiner includes the sample form for requesting a “human” Foreign Patent Translation from STIC (page 28 of the attached appendix) and the STIC Workflow Tracker for the Examiner’s “human” English translation request (pages 29-30 of the attached appendix) of the Korean publication of Kim showing the request initiated on 9/21/21.
Upon receipt of the second “human” English translation, the Examiner provided the second “human” English language translation (translated for USPTO by contractor LinguaLinx Language Solutions, Inc.) and provided a copy to Appellant with the final action dated 10/6/21.  This second “human” English translation is made of record in IFW dated 10/6/21, and also included on pages 11-27 of the attached appendix.  The Examiner stated on page 3 of the final office action that “to expedite prosecution of this application the Examiner has request[ed] a human translation of Kim and makes this translation of record in the file wrapper with this action” (emphasis added).  Also, the Examiner stated in the interview summary dated 10/14/21, that a “human English translation of Kim (KR 20-0476098) [has been included] with the Final Office action” (emphasis added).  Despite these statements by the Examiner, Appellant argued on page 9 of their response to the final action dated 12/6/21 that “[b]y virtue of being machine translated, the Second Translation of Kim is unintelligible in its present form” (emphasis added) and now argues that “[t]he Second Translation did not cure the inaccuracies, inconsistencies, and incoherencies of Kim and only created additional confusion as to what Kim allegedly teaches” (App. Br. 4).  The Examiner responded on page 4 of the appendix to the advisory action dated 12/14/21, that “[t]he Examiner has already provided a human translation.  See 17-page “Non-Patent Literature” document dated 10/6/[21] that is cited on the PTO-892 of the same date, which the Examiner understands as a human translation” (emphasis added).  The Examiner sought clarification of the translation after Appellant characterized the second translation as a machine translation.  The Examiner received confirmation that the second translation of Kim provided by LinguaLinx Language Solutions is a human translation of the underlying Korean publication of Kim.  Documentation of this has been provided to Appellant (see appendix to the Miscellaneous Communication dated 12/29/21, and included in pages 31-32 of the attached appendix).
Attached to this Examiner’s answer, the Examiner provides an appendix that includes the first “machine” English translation from USPTO’s FIT database (pages 33-37), the second “human” English translation from LinguaLinx Language Solutions (pages 11-27), and in rebuttal to Appellant’s arguments of non-enablement of Kim, additional “machine” English translations from Korean Patent Information Online Network (K-PION) (pages 38-44), Google Patents (pages 45-49), European Patent Office’s Espacenet (pages 50-60) and ip.com (pages 61-65) of the underlying Korean publication of Kim.
Appellant could have provided their own English translation of underlying Korean publication of Kim to show that the machine translation does not accurately represent the document’s contents, but none has been provided.  The Examiner has provided a “human” English translation, as Appellant requested.  Appellant has only pointed out the alleged deficiencies in both the first “machine” and the second “human” English translations, but has not addressed that either of these translations do not accurately represent the contents of the underlying Korean publication of Kim.

The Color Version of Kim Fig. 2 is considered in the record (App. Br. 8-9)

Appellant states he “believes a color version of Kim Fig. 2 to be in the record” (App. Br. 8).  If the color version of Kim’s fig. 2 is of record, why is Appellant raising an issue “that the grayscale version of Kim Fig. 2 is inadequate to serve as prior art” (App. Br. 8).  The rejection is based on the underlying Korean publication of Kim which includes the colored figures; not any grayscale versions of Kim’s drawings.  The Examiner would have placed the color versions of Kim’s figures in the record, if the Examiner was able to.  Unfortunately, USPTO’s image file wrapper (IFW) only supports black and white, and does not support color (see pages 66-68 of the attached appendix).  The colored figure 2 of Kim reference can be retrieved by using the link:
http://kposd.kipo.go.kr:8088/kiponet/up/kpion/patent/publication/selectPatentDraw.do?langtype=EN&PK=Y1&AP=2020130008956&PT=HURL&LOC=/NPS_DB_KRTBL_LOB033/GONGBO/20150130/R2020130008956&FN=112013099206699-utm00002.jpg

Alternately, the board can access the color figures of Kim by either:

a.	using the following internal link to “Archive of Translated Patent Documents,” https://usptogov.sharepoint.com/sites/fa9700c5/Pages/Translation-Archive-Search.aspx?k=200476098.  Open the word document on the right-side of webpage titled “200476098kr1.”;

b.	through PE2E Office Correspondence (OC) tool by looking up “application history” associated with instant application “15931332”, and accessing the Non-Patent Literature (NPL) uploaded with the final rejection action, dated 10/6/21, which has the color figures.  The file is titled “200476098kry1.tran.pdf”; or

c.	using the following external link to “http://engpat.kipris.or.kr/engpat/searchLogina.do?next=MainSearch” with search term “20-0476098.” (App. Br. 9)

In addition, Appellant can submit the color figures of the underlying Korean publication of Kim, which would be then be stored in an artifact folder that is associated with the instant application.


Finality of rejection is improper because it contains new grounds (App. Br. 9)
The issue of whether the finality of rejection in the final action dated 10/6/21 was improper (because Appellant alleges a new ground of rejection) is not an appealable issue.  The proper route of recourse would have been for Appellant to file a petition directed to the Director of the appropriate Technology Center (i.e., Technology Center 2800) that the finality was improper.
MPEP 2120(II) states:
An Office action supplying a full text document and/or translation may be made final if the conditions described in MPEP § 706.07(a) . . . have been met.
MPEP 1002.02(c) Petitions and Requests Decided by the Technology Center Directors states: 
3. Petitions invoking the supervisory authority of the Director of the USPTO under 37 CFR 1.181  involving any ex parte action or requirement in a patent application by the examiner which is not subject to appeal (37 CFR 1.191 ) and not otherwise provided for, as for example:
a. prematureness of final rejection, MPEP § 706.07(c); 
MPEP 1201 states:
The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition. . . but when the objection is "determinative of the rejection" the matter may be addressed by the Board.

The Board has held that deciding petitionable matters (i.e., improper finality) are generally not within the jurisdiction of the Board. Ex Parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010).  Since an appeal has been filed, the issue of improper finality does not in any way affect the Board’s ability to determine whether the Examiner erred in the rejections of the instant application; and this issue is moot at this time.
Independent Claim 11 (App. Br. 11-12)
Discussion of the Kim publication
Modes of operation of Kim (App. Br. 6 and 9)

Appellant argues the English abstract does not recite “two modes of operation,” as recited (App. Br. 9).  The Examiner believes that the English language abstract being referred to is the abstract submitted by Appellant with their submission of Kim publication listed on an Information Disclosure Sheet (IDS) submission of 9/21/21.  This English abstract is from European Patent Office’s Espacenet (included on page 50 of the attached appendix).
The two modes of operation of Kim are as follows:
a.	The first mode of operation is when “a fuse holder 300 for connecting each of the cable terminals [310,320] to a first fuse” 410 while the first fuse 410 is attached to the fuse holder 300.  A fuse holder cover 400 houses the first fuse 410; and
b.	The second mode of operation is “a fuse holder cover 400 capable of detaching the first fuse [410] from the fuse holder [300] by rotating it at a predetermined angle with respect to one side of the terminal block” 200 and then connecting the insulated connection part 500 the fuse holder 300.  The insulated connection part 500 houses a second fuse 510 that when seated in cable terminal 310 allows for an external input signal cable to be electrically connected to the device 100 under test.
The portion that is relevant to the rejection of the instant application is Kim’s insulated connection part 500.  The insulated connection part 500 has the same form factor as a fuse, so that the fuse (i.e., element 400 and includes elements 410,420) can be removed and replaced with the insulated connection part 500 to provide an alternate supply of power while preventing the alternate supply of power from backfeeding to the original source of power.
Drawings and pictures can anticipate claims
Reviewing Appellant’s various arguments (App. Br. 10-14), Appellant is expecting the Kim reference to laid out identically to the claims of the instant invention.  However, this is not the case where the Examiner can directly cite a portion of Kim’s written description (or the English translation of the written description) to the elements of claimed inventions of the instant application.  The Examiner used the entire disclosure including the figures of the underlying Korean publication of Kim in making the rejections, and not just the English translation of the underlying Korean publication of Kim.  MPEP 2125 states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”  Therefore, there does not have to reference to “specific text” of Kim as Appellant argues, the test is whether the entire disclosure of the underlying Korean publication of Kim (including the drawings, the written description claims and abstract) as a whole anticipates the claims of the instant application.
Annotation of Kim’s Figures
Appellant has argued (App.Br. 3-8) that the second “human” English translation of Kim is “internally contradictory” (App. Br. 5), “is unintelligible throughout this portion and lack of clarity is common throughout the Second Translation” (App. Br. 6), and “numerous linguistic errors throughout the Second Translation” (App. Br. 8).  The Examiner analyzed the Korean publication of Kim and provided fact finding in his previous actions by item-to-item matching of Appellant’s claim elements to Kim’s disclosure.  The Examiner tried his best to convey the teaching of the underlying Korean publication of Kim using the written description (the English translation used only to provide evidence of the contents of the written description) and by describing the drawings to show the contents of the underlying Korean Kim publication.  The Examiner, at times, described features of the drawings with words.  So, at this point, the Examiner is elaborating on his rejection by annotating the figures (see below) of the underlying Korean Kim publication to graphically show the claimed elements and the claimed structural relationships.

    PNG
    media_image3.png
    491
    530
    media_image3.png
    Greyscale

Annotated Figure 1 of Korean Publication KR 20-0476098 Y1
 
    PNG
    media_image4.png
    331
    601
    media_image4.png
    Greyscale

Annotated Figure 2 of Korean Publication KR 20-0476098 Y1


As can be seen from comparing fig. 2 of Kim to fig. 11A of the instant application (see page 2 of the attached appendix for a side-by-side comparison of these two figures), Kim’s element 500 anticipates the claimed inventions of claim 11.  All the claimed elements are present with the claimed structural relationships.
The rejections are based upon the underlying Korean publication of Kim; and not any of the English translations.  MPEP 2120(II) states that “the underlying document should normally be used to support a rejection.”  A “human” English translation of Kim has been provided of the underlying Korean publication of Kim only to provide evidence of the contents of the Korean Kim publication.  This “human” English translation is the Second Translation that Appellant is referring to.
English Translations
Appellant has argued about the quality of the first “machine” English translation (copy at pages 33-37 of the attached appendix) (App. Br. 4).  The Examiner obtained the second “human” English translation of Kim after Appellant requested a “human” translation (see Appellant’s response to non-final action of 8/24/21, pp. 7-11).  Then, Appellant further argues about the quality of the second “human” English translation (copy at pages 11-27 of attached appendix) (App. Br. 4-8).  Appellant has provided no evidence that either the first “machine” English translation or the second “human” English translation of Kim is inconsistent with the teachings of underlying Korean publication of Kim.
The cited reference does not teach “a conductive base comprising one or more attachment elements” (App. Br. 11-12)
Appellant argues that the Examiner “has not shown where Kim teaches ‘a conductive base comprising’ anything, much less ‘one or more attachment elements’” (App. Br. 12).  The Examiner understands the phrase “one or more attachment elements” as being a feature where something attaches to the claimed conductive base.  At para. [0117] of the specification, the one or more attachment elements is described as 
[t]he attachment elements (e.g., the attachment element 1105, the attachment element 1106, etc.) may enable an electrical connector (e.g., . . . a wire, etc.), connected to the output of the power distribution module 1101 to transfer power (conduct electricity, transfer current, etc.) to the power transfer device 1103.
 
Claim 11 has not claimed any specific structure for the “one or more attachment elements.”  Therefore, the claimed structure for the one or more attachment elements can include a hole, a surface, a post or any other structure that allows for something to attach.  In any event, Kim discloses a cable or wire attached to the top of a conductive base because Kim requires some feature to allow the cable or wire to be attach to conductive base.  See the excerpted portion of Kim’s figure 2 provided on p. 12 of the appeal brief and/or the annotated figure 2 above.
The cited reference does not teach “a non-conductive member extending from an opposite side of the conductive base” (App. Br. 13-14)
Appellant further argues “[t]he cited reference does not teach ‘a non-conductive member extending from an opposite side of the conductive base’” (App. Br. 13).  The Examiner is referring to element “531” as depicted on the excerpt portion of Kim’s figure 2 provided on p. 12 of the appeal brief and/or the annotated figure 2 above.  Element “531” extends rightward from the conductive base.
The cited reference does not teach “wherein the one or more attachment elements are configured to receive power” (App. Br. 14)
Appellant argues “[t]he cited reference does not teach ‘wherein the one or more attachment elements are configured to receive power’” (App. Br. 14).  The term power is understood as “electrical energy.”  The signal generator 600 provides power since the generator provides a signal that has electrical energy.  Above, the Examiner has shown that Kim does teach “one or more attachment elements” and fig. 1 shows an electrical connection between generator 600 and insulation connection part 500 with an electrical connection therebetween, and fig. 2 shows a cable or wire extending downward from the generator 600 to the fuse 510.
Claims 1, 4-9, and 16-20 (App. Br. 14)
Claims 1, 4-9, and 16-20 have not been separately argued from claim 11.  So, these claims rise or fall based upon whether the Examiner erred in the rejection of claim 11.
Claims 2 and 3
Claims 2 and 13 have also not been separately argued, so these claims also rise or fall based upon whether the Examiner erred in the rejection of claim 11.
Claims 3, 12, 14, and 15 are obvious (App. Br. 15-16)
The cited references do not disclose, alone or in combination, “wherein the one or more attachment elements comprise one or more of a banana jack or a direct post connector” (App. Br. 15-16)
The term “direct post connector” appears twice in the specification, at para. [0117], line 10 and para. [0123], line 6 and is illustrated in figs. 11A to 12 as elements 1105 or 1106.  Appellant provides no explicit definition of this phrase or has claimed any specific structure of what the “direct post connector” is defined to be.  The Examiner found element 22 of Kozel (US 4,884,050) to be the “direct post connector” because element 22 is a male portion of a connector, the male portion is a post, and  the post is configured for a direct connection of a mating connector such as Kozel’s element 30.
Appellant argues “[t]he Office Action has not established that either Kim or Kozel teach attaching a banana jack or a direct post connector to a fuse” (App. Br. 16).  On the contrary, Kozel teaches or suggests attaching a direct post connector to a fuse.  The title of Kozel is “Blade Terminal Tap Fuse” and element 25 is a fuse.
Appellant further argues “that the ‘one or more attachment elements’ is provided by the ‘insertion hole 520’ of Kim. The Final Office Action has not provided how a banana jack or direct post connector could be configure to attach to a void” (App. Br. 16).  The combination proposed by the Examiner adds the direct post connector of Kozel to the apparatus/method of Kim.  Kozel is teaching or suggesting the direct post connector as an attachment element to connect a wire to a conductive base.
The cited references do not disclose, alone or in combination, “wherein the non-conductive member comprises a fiberglass-epoxy laminate” (App. Br. 16)
While Sims (US 2,941,059) does not include the phrase of “a fiberglass epoxy laminate,” Sims does in fact teach or suggest a “a fiberglass epoxy laminate.”  Sim discloses at col. 5, lines 8-10 that “[t]he insulator board 10 is now formed of a straight piece 90 of insulating material” and col. 1, line 61– col. 2, line 3 discloses “there is a printed circuit type electric component including an insulator board generally designated by numeral 10 of an insulating material such as  . . . [p]lastic or resinous sheet material . . . with . . . fillers, such as. . . woven glass cloth . . . may be used.”  Woven glass cloth is fiberglass.  One of ordinary skill in art understands that the most common type of “printed circuit type electric component” or printed circuit board is “FR-4 glass epoxy” which is a glass-reinforced epoxy laminate material. See Wikipedia articles for “Printed circuit board”, https://en.wikipedia.org/wiki/Printed_circuit_board and “FR-4”, https://en.wiipedia.org/wiki/FR-4.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        
Conferees:
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835                                                                                                                                                                                                        
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.